Tore, C. J:—
It is settled in this court that an affidavit of defence alleging payment simply is sufficient. The rule is that snap judgments are never granted if there is a doubt. The court has recognized the word “ payment ” as being sufficient in affidavits of defence. It has a specific and clear meaning, which is that the claim has been paid.
Mr. Ward asked leave to note an exception to the above ruling. The court held that no exception would lie, as it was not a final judgment and no writ of error could be taken.